                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
MAURICE JOHNSON, individually and on                           )   Case No. 16-cv-06852 (DLI) (RML)
behalf of other similarly situated persons,                    )
                                                               )
                                    Plaintiff,                 )
         v.                                                    )
                                                               )
PARTS AUTHORITY, LLC, et al.,                                  )
                                                               )
                                    Defendants.                )
---------------------------------------------------------------x


                MOTION TO RE-OPEN CASE TO CONFIRM ARBITRATION
                  AWARD AND TO CONFIRM ARBITRATION AWARD,
                   AND INCORPORATED MEMORANDUM OF LAW

           Movant, Susana Lucio (“Ms. Lucio”), an opt-in Plaintiff, pursuant to the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., hereby moves this Court to (1) re-open the case

for the limited purpose of confirming an arbitration award and (2) confirm an arbitration award

rendered in her favor and against Defendants Parts Authority, LLC and Parts Authority, Inc.

(collectively “Parts Authority”), and in support thereof, states as follows:

                              PARTIES, JURISDICTION, AND VENUE

           1.    This is a Motion, pursuant to Section 9 of the FAA, to confirm an arbitration

Award dated April 23, 2019 (the “Arbitration Award”), awarding Ms. Lucio a total of $11,731.08,

awarding her attorney’s fees of $112,580.00, awarding her costs of $5,775.48, and ordering Parts

Authority to pay $2,950.00 for arbitration administrative fees and $16,150.00 for the arbitrator’s

fees. A copy of the Arbitration Award is attached as Exhibit A.

           2.    This Motion is brought within one year after the Arbitration Award was rendered.

           3.    All conditions precedent to this Motion have been performed, satisfied, or waived.




{00272141 2 }
                               THE ARBITRATION AND AWARDS

        4.      By way of background, Ms. Lucio previously worked for Parts Authority as an

automotive parts delivery driver, Parts Authority classified her as an “independent contractor,”

Parts Authority thus refused to pay her overtime or minimum wage, and Ms. Lucio previously

opted-in to this litigation.

        5.      This Court previously compelled arbitration of Ms. Lucio’s claim. ECF Doc. # 40.

        6.      Ms. Lucio’s Arbitration Award is the result of a vigorously-contested arbitration

claim against Parts Authority.

        7.      The Arbitrator held that Parts Authority misclassified Ms. Lucio as an “independent

contractor,” that she was actually a statutory employee under the Fair Labor Standards Act

(“FLSA”), and that Parts Authority should have paid her overtime and minimum wage. Ex. A.

        8.      The arbitration was conducted in accordance with the employment arbitration rules

and procedures of the American Arbitration Association (“AAA”) before Arbitrator Deborah

Masucci. Both sides were afforded opportunity for full and fair discovery. Arbitrator Masucci

determined multiple discovery disputes. The parties were afforded full and fair opportunity to

present witnesses and documentary evidence during a day-and-a-half long final arbitration hearing

held January 15 and 16, 2019 in Lake Success, Long Island, New York. Both sides submitted

detailed pre- and post-hearing briefs. The parties also filed detailed briefs regarding the amount

of fees and costs to be awarded. In all instances and without exception, Parts Authority’s due

process rights were respected during the entire course of the arbitration.

        9.      To date, Parts Authority has failed to pay the amounts Arbitrator Masucci ordered

to be paid to Ms. Lucio and her counsel in the Arbitration Award (or any other amount).




                                                 2
                       MEMORANDUM OF LAW IN SUPPORT OF
                   THE MOTION TO CONFIRM ARBITRATION AWARD

         10.      Section 9 of the FAA authorizes the Court to enter judgment upon the Arbitration

Award. 9 U.S.C. § 9. Section 9 further provides that the Court must confirm the award unless it

is vacated, modified, or corrected pursuant to Sections 10 and 11 of the FAA. Id. As a matter of

law, courts are required to confirm arbitration awards unless a party asserts a statutory basis for

vacatur, modification or correction. See 9 U.S.C. § 9. Here, there is no basis to vacate, modify or

correct the award.

         11.      Confirmation proceedings under Section 9 cannot be used to relitigate issues

resolved in the arbitration.

         12.      “[T]he . . . goals of the FAA [are] achieved only to the extent that courts ensure

arbitration is an alternative to litigation, not an additional layer in a protracted contest.”

Superior Site Work, Inc. v. Triton Structural Concrete, Inc., 2013 U.S. Dist. LEXIS 104300, *20

(E.D.N.Y. Jul. 24, 2013) (emphasis added) (quoting Adv. Bodycare Sols., LLC v. Thione Intern.,

Inc., 524 F.3d 1235, 1240 (11th Cir. 2008)). The FAA creates a “’strong presumption in favor

of enforcing arbitration awards’” and courts have an “extremely limited” role in reviewing such

awards. Landau v. Eisenberg, 2019 U.S. App. LEXIS 13137, *7 (2d Cir. May 1, 2019) (quoting

Wall St. Assocs., L.P. v. Becker Paribas Inc., 27 F.3d 845, 849 (2d Cir. 1994)). “In other words,

‘an arbitration award should be enforced, despite a court's disagreement with it on the merits, if

there is a barely colorable justification for the outcome reached.’” Id. (quoting Landy Michaels

Realty Corp. v. Local 32B-32J Serv. EE’s Int’l., 954 F.2d 794, 797 (2d Cir. 1992)).

         13.      Section 10(a) of the FAA provides only four grounds for vacating an arbitration

award:

               a. where the award was procured by corruption, fraud, or undue means;
                                                  3
             b. where there was evident partiality or corruption in the arbitrators, or either of them;

             c. where the arbitrators were guilty of misconduct in refusing to postpone the hearing,

                  upon sufficient cause shown, or in refusing to hear evidence pertinent and material

                  to the controversy; or of any other misbehavior by which the rights of any party

                  have been prejudiced; or

             d. where the arbitrators exceeded their powers, or so imperfectly executed them that a

                  mutual, final, and definite award upon the subject matter submitted was not made.

9 U.S.C. § 10(a).

       14.        The Second Circuit recognizes one more judicially-created ground for vacating an

arbitral award, namely “manifest disregard of the law.” Westerbeke Corp. v. Daihatsu Motor Co.,

304 F.3d 200, 208 (2d Cir. 2002). However, that ground is “severely limited.” Id.

       15.        Section 11 of the FAA permits modification, but not vacatur, of an arbitration

award in three limited situations:

             a. where there was an evident material miscalculation of figures or an evident material

                  mistake in the description of any person, thing, or property referred to in the award;

             b. where the arbitrators have awarded upon a matter not submitted to them, unless it

                  is a matter not affecting the merits of the decision upon the matter submitted; or

             c. where the award is imperfect in matter of form not affecting the merits of the

                  controversy.

9. U.S.C. § 11.

       16.        Nothing in the Arbitration Award or the Arbitration record remotely suggests that

any of the grounds or conditions set forth in Sections 10 or 11 exist, or that Arbitrator Masucci

manifestly disregarded the law.

                                                    4
        17.     Finally, Section 12 of the FAA requires a party seeking to vacate, modify, or correct

an arbitration award to serve notice of its intent. Id. § 12. Parts Authority has not served such a

notice on Ms. Lucio.

        18.     Accordingly, no grounds exist to vacate, modify, or correct the Arbitration Award,

and absent such grounds, Claimant respectfully submits that the Court must expeditiously confirm

the Arbitration Award.

                                   PRAYER FOR RELIEF

        19.     For the foregoing reasons, Ms. Lucio respectfully requests that this Court

expeditiously (1) re-open the case for the limited purpose of confirming the Arbitration Award, (2)

enter an Order confirming the Arbitration Award in all respects, as authorized by Section 9 of the

Federal Arbitration Act, (3) enter Final Judgment thereon, and (4) award such other relief as the

Court deems just and proper.

        20.     Ms. Lucio further respectfully requests that the Court award Ms. Lucio’s reasonable

attorney’s fees and costs in the even that Parts Authority opposes this Motion. See, e.g., Int’l.

Chem. Workers Local 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985) (in the context

of a petition to confirm an arbitration award, fees may be awarded pursuant to a court’s inherent

equitable authority “when a challenger refuses to abide by an arbitrator’s decision without

justification.”).




                                                  5
Dated: May 13, 2019                           Respectfully Submitted,
                                              FINKELSTEIN, BLANKINSHIP,
                                              FREI-PEARSON & GARBER, LLP
                                              By:/s/ John Sardesai-Grant
                                              John Sardesai-Grant
                                              Jeremiah Frei-Pearson
                                              Andrew C. White
                                              445 Hamilton Avenue, Suite 605
                                              White Plains, New York 10601
                                              Telephone: (914) 298-3281
                                              Facsimile: (914) 824-1561
                                              jsardesdai-grant@fbfglaw.com
                                              jfrei-pearson@fbfglaw.com
                                              awhite@fbfglaw.com

                                              WEINHAUS & POTASHNICK
                                              Mark Potashnick, MO Bar # 41315
                                              (admitted pro hac vice)
                                              11500 Olive Boulevard, Suite 133
                                              St. Louis, Missouri 63141
                                              Telephone: (314) 997-9150 ext. 2
                                              Facsimile: (314) 997-9170
                                              markp@wp-attorneys.com

                                              LIBERMAN, GOLDSTEIN & KARSH
                                              Eli Karsh, MO Bar # 43061
                                              (admitted pro hac vice)
                                              230 South Bemiston Avenue, Suite 1200
                                              Clayton, Missouri 63105
                                              Telephone: (314) 862-3333 ext. 13
                                              Facsimile: (314) 863-0605
                                              elikarsh@aol.com

                                              Attorneys for Plaintiff and the Putative Class


                                 CERTIFICATE OF SERVICE

   A true and correct copy of the foregoing was served on Respondents’ attorneys of record via

the Court’s electronic case filing system on the date reflected in the Court’s electronic case filing

records.

                                                              /s/ Mark Potashnick
                                                              Mark Potashnick
                                                 6
